Title: From George Washington to Thomas McKean, 8 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            Sir
                            Head Quarters Dobbs Ferry Augt 8th 1781
                        
                        I do myself the honor in inform Congress, thro’ your Excellency, that a late meeting between the American &
                            British Commissaries of Prisoners, it has been propos’d by the latter to go into a full exchange of Lt Genll Burgoyne and
                            all the remaining Officers of Convention (by composition where Rank will not apply) for the remainder of our Officers in
                            this Quarter, and after them for those taken at the Southward; one of the terms insisted upon, is that the Prisoners
                            surrender’d by the Capitulation of the Cedars to the amount of 443, shall be allowed.
                        I have not thought myself at Liberty to accede to these proposals without the concurrence of Congress, for
                            the following reasons—That I imagine our Minister at the Court of Versailles has been already directed to propose the
                            exchange of Lt Genll Burgoyne for the Honble Mr Laurens—That I do not know whether it wou’d be agreeable to Congress to
                            release the whole of the Convention Officers, before they have obtain’d a settlement for the subsistance of those Troops.and lastly, because the refusal of the ratification of the Convention of the Cedars, has never been repeal’d. I wou’d beg
                            leave to remark on the two last—that the exchange of our full Colonels can never be obtain’d but by Composition, and that
                            it is better to effect this by a composition for inferior Officers than for Men, because the enemy gain no reinforcement
                            by such mode—To release the Full Colonels in this quarter only, and who all but one have been Prisoners since 1777, it
                            wou’d take 700 privates. Should the security for the Convention debt still be urged, I wou’d answer that we may perhaps
                            deceive ourselves in supposing that the Ballance upon a general settlement for the subsistance of all Prisoners since the
                            commencement of the War will be much in our favour—I am inclin’d to think we shall find it  the contrary, and owing to
                            this; The British have constantly kept their accounts with accuracy, and have Vouchers ready to support them. We on the
                            other hand, shall be found very deficient on that score,— indeed I fear almost totally so, except in the instance of the
                            Convention Troops, and Prisoners of War latterly.
                        Congress will judge of the expediency of repealing their Act, respecting the Convention of the Cedars, upon
                            the present occasion.
                        Mr Skinner the Commissary Genl of Prisoners will have the honor of delivering this to your
                            Excellency. I shall be obliged by an answer to several points contain’d in it, at his return, that I may instruct him
                            accordingly. I have the honor to be with every senttiment of esteem & respect Your Excellency’s Most Obedient
                            Servant
                        
                            Go: Washington
                        
                    